Citation Nr: 1227141	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's case is currently with the VA RO in St. Petersburg, Florida.

In February 2012, the Veteran was scheduled for a hearing at the RO before a Veterans Law Judge but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD.  Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  However, the provisions of this amendment do not apply to the Veteran's claim because he does not attribute his psychiatric disorder to fear of hostile military or terrorist activity.  Rather, the Veteran has attributed his psychiatric disorder, in part, to witnessing the choking death of a senior naval officer while aboard the USS LASALLE in June or July 1975.

In a December 2007 signed statement, a VA physician said that the Veteran was treated at the Coatesville, Pennsylvania VA hospital for approximately one year and previously followed at VA medical centers (VAMCs) in Togus, Maine, and Tampa, Florida.  The VA doctor said that the Veteran witnessed a senior officer die from choking while aboard the USS LASALLE.  In August 2009, the RO verified that, in August 1975, a senior officer died of a heart attack while aboard the USS LASALLE.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder.  VA medical records, dated during the mid-1990s (and provided by the Social Security Administration (SSA) in consideration of its award of disability benefits), reflect the Veteran's treatment for alcohol dependence, including in late 1994 at the VAMC in Togus.  In May 1996, the SSA found the Veteran totally disabled and unable to work due to an affective disorder and alcohol dependence.  He was found eligible for SSA benefits since 1991.

Recent VA medical records, dated from 2007 to 2009, show that, in January 2007, the Veteran was hospitalized for treatment of a mood disorder, not otherwise specified (NOS), anxiety, and unspecified alcohol dependence, and received counseling on substance use and abuse.  From May to September 2007, he received VA domiciliary care for alcohol dependence and a substance-induced mood disorder.  A May 30, 2007 record reveals that the Veteran had PTSD from a family trauma but the Axis I diagnoses at that time were alcohol dependence and dysthymia.  Other records reflect that he was variously diagnosed with depression (in May and July 2007), an adjustment disorder with mixed mood (in August and October 2008), anxiety (in June 2007 and December 2008), and PTSD (in February 2009), 

In a January 30, 2009 signed statement, a VA Clinical Chaplain Specialist said that he saw the Veteran for the past two years for pastoral counseling for PTSD.  It was noted that the Veteran's trauma severely affected is family life and ability to find meaning in life, freedom from chronic severe anxiety, hyper-vigilance, isolation, sleep disorder and depression.  The VA Chaplain said that the Veteran regularly attended the non-combat PTSD group at the VAMC in Coatesville, Pennsylvania.  

Subsequent records reflect VA's repeated, but unsuccessful, efforts to locate the Veteran and schedule him for a VA examination in conjunction with his claim.  A September 14, 2009 VA record entry by a social worker indicates that the Veteran moved himself out of the residential program without advising program staff he was leaving and did not indicate where he planned to live.  The telephone numbers on file for him were no longer in service and he could not be contacted.  A November 23, 2009 record entry reveals that the Veteran did not contact any VAMC so his contact information was unknown.

A December 2009 VA record shows that, on November 20, 2009, the Veteran was treated for a seizure at the Cape Canaveral Hospital.

In a March 9, 2010 letter, the VA RO in Philadelphia advised the Veteran that he was scheduled for a VA examination at the VAMC in Coatesville.  He was told that the VAMC would contact him regarding the date and time of his examination and that failure to attend his examination and/or cancelling it without advising VA will result in a rating of his claim based on the previously submitted evidence in his file.  The letter was subsequently returned by the United States Postal Service and marked that the recipient moved and left no address, unable to forward, and (delivery) attempted, not known. 

But, according to March 10, 2010 records, a Wilkes Barre VAMC representative advised the RO that the Veteran was no longer at the domiciliary and requested contact information to schedule him for a VA examination.  The RO was unable to provide his contact information and the exam was cancelled.  Another record dated at that time indicates that a RO representative talked by telephone with the Veteran's stepmother who indicated that he was in Cape Canaveral, Florida, for the last several months but she did not have an address or telephone number.

A June 2010 VA medical record from the Community Based Outpatient Clinic (CBOC) in Viera, Florida, indicates that the Veteran was seen during outreach at the House of Hope soup kitchen.  He reported that he was to become homeless in a few weeks.

According to a March 2011 record, a VA RO representative telephoned the Veteran's stepmother who provided two other telephone numbers to try.  Messages were left at those numbers.  The stepmother said that she talked with the Veteran approximately once a month and would provide VA's telephone number so that he could call with his new address.  A May 2011 handwritten note indicates that a RO representative called the Veteran's stepmother at least five times to try to locate the Veteran and she did not know his location.  

Here, the Board is of the opinion that the RO should be provided with another opportunity to locate the Veteran and afford him a VA examination to determine the etiology of any diagnosed psychiatric disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

However, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Thus, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).

Medical records regarding the Veteran's treatment at the VAMCs in Togus and Tampa, and any recent VA treatment, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records regarding the Veteran's treatment at the VAMCs in Togus and Tampa, and at the CBOC in Viera and the VAMC in Orlando since December 2009, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After completing all of the development actions requested above, schedule the Veteran for a VA psychiatric examination by a psychiatrist who has not previously examined him.  The examiner should be advised that the Veteran's claim of witnessing the death of a senior officer while aboard the USS LASALLE in August 1975 has been verified by the RO.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination. 

a. The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and the alleged in-service stressor found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record and, in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the stressor incident may be associated with it. 

b. If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service. The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3. Finally, adjudicate the Veteran's claim on appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, the Veteran (and his representative, if any) should be furnished a supplemental statement of the case and an opportunity to respond. 

No action is required of the Veteran until he is notified by the RO; however, as stated above, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

